386 U.S. 778 (1967)
ARMORED CARRIER CORP.
v.
UNITED STATES ET AL.
No. 1011.
Supreme Court of United States.
Decided May 8, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK.
J. Kevin Murphy for appellant.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Nahum Litt for the United States et al., and Seymour D. Lewis for B. D. C. Corp., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.